DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Claims 16-30 are pending in the present application and are under consideration in this office action.
 
Response to Arguments
35 USC § 112
Applicant’s arguments, see remarks and amended claim 21, filed01/21/2021, with respect to the rejection of claim 21 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claim 21 has been withdrawn. 

35 USC § 102 & § 103
Applicant’s arguments, see remarks and amended claim set, filed 01/21/2021, with respect to the rejection(s) of claim(s) 16-30 under 35 USC 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of Ivanov for claims 16-19, 21-24, 27, and 29-30, Ivanov in further view of Ulfarsson for claim 20, Ivanov in further view of Vahala for claims 25-26, and Ivanov in further view of Gerken for claim 28 as detailed in infra rejection.

Objections & Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-19, 21-24, 27, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ivanov et al. (U.S. Pub. No. 2017/0215823), hereinafter “Ivanov”.

Regarding claim 16, Ivanov discloses a method for positioning a patient's body part including a target to be irradiated relative to an irradiation source of a radiation imaging device (“An imaging system (10) and related method… a control signal is issued in respect of said area (A) to an image acquisition system (ACS) of the imaging system (10). The area (A) may be one of a hand (32) of a human operator or a part of a patient (12) to be imaged” Abstract; “The X-ray source is configured to emit radiation in form of an X-ray beam detectable at the X-ray detector as a signal after passage of the X-ray beam through the examination region. A volume irradiatable by the beam in the examination region defines a field of view (FoV) of the image acquisition system” [0011]), that generates a radiation beam directed towards the target (“The X-ray source is configured to emit radiation in form of an X-ray beam detectable at the X-ray detector as a signal after passage of the X-ray beam through the examination region” [0011]), the 
receiving, by one or more of the processors, geometry data (“processor 25 is capable to reach a decision on whether at least one or more of the markers are indeed within the beam or are less than (in one embodiment) user adjustable distance from the beam, or at least are currently within the field-of-view (or are within the predefined distance thereof) if the actual irradiation has not yet commenced” [0068]) describing the geometry of at least one structure located in a field of view of the radiation imaging device and not a part of the radiation imaging device (“the marker(s) form(s) a “mask” for the area. The area may be the area to which the image acquisition instructions relate, for example an area may be indicated that is to receive no or at least less dosage than the surrounding area” [0016]; “Arranging the marker(s) on the patient or human operator” [0021]);
receiving, by one or more of the processors, tracking data describing a spatial position of the at least one structure within the field of view of the radiation imaging device (“the marker detection system operates to detect the at least one marker in an X-ray image of the at least a part of the examination region and/or wherein the marker detection system operates to detect the at least one marker (MK) based on non-ionizing radiation reflected from said at least one marker” [0027]; “processor 25 is capable to reach a decision on whether at least one or more of the markers are indeed within the beam or are less than (in one embodiment) user adjustable distance from the beam, or at least are currently within the field-of-view (or are within the predefined distance thereof) if the actual irradiation has not yet commenced” [0068]);
determining, by one or more of the processors, position data incorporating the geometry data and the tracking data, describing whether a position of the at least one structure lies within a radiation beam 
determining, by one or more of the processors, repositioning data describing a position of the at least one structure away from the radiation beam trajectory through the target and leaving a spatial corridor having a maximal possible volume for the radiation beam trajectory moving relative to the patient during the process of image acquisition via the radiation imaging device (“iii) causing a relative motion between the markers sample and the X-ray source. For instance, as per iii) the sample may be moved relative to the X-ray source by controlling a motorized examination table and/or by moving the C-arm or gantry (holing the X-ray source) relative to the sample or hand” [0029]; “processor 25 is capable to reach a decision on whether at least one or more of the markers are indeed within the beam or are less than (in one embodiment) user adjustable distance from the beam, or at least are currently within the field-of-view (or are within the predefined distance thereof) if the actual irradiation has not yet commenced. The marker-beam distance defines a security margin. Said distance may be established by using the position of the marker closest to the imaginary line of the center ray and using the relevant beam width. These quantities can be computed from the current imaging geometry settings” [0068]; “so as to ensure that for instance the operator's hand 32 is outside the beam XB or FoV at substantially all times” [0070]);
outputting, from one or more of the processors, the repositioning data allowing
for repositioning of the at least one structure (“An image acquisition instruction in the form of a signal is issued by the signal processing module 25 to influence the image acquisition in response and dependence on to the marker detection… the control signal sent out to the acquisition system in response to the control signal of the marker detection sub-system may be used to energize the motors of the C-arm accordingly. In this manner the arc which is to be traced up during the image acquisition can be controlled” [0070]-[0071]).

	Regarding claim 17, Ivanov discloses the at least one structure is an anatomical structure having a high sensitivity to radiation damage (“Arranging the marker(s) on the patient or human operator” [0021]).

	Regarding claim 18, Ivanov discloses the spatial position of at least one structure is obtained via a marker device attached to said structure, which is detectable by a medical tracking system (“Arranging the marker(s) on the patient or human operator” [0021]; “the marker detection system operates to detect the at least one marker in an X-ray image of the at least a part of the examination region and/or wherein the marker detection system operates to detect the at least one marker (MK) based on non-ionizing radiation reflected from said at least one marker” [0027]).

	Regarding claim 19, Ivanov discloses the geometry of at least one structure is obtained from a database or an anatomical atlas indicating the geometry of the at least one structure relative to the patient’s body part (“Arranging the marker(s) on the patient or human operator” [0021]; “the arrangement of the plurality of markers is in a suggestive manner so as to capture not only the geometry of the hand but also is capable of capturing the dynamics of the hand which will enable the detector system to easily detect the position of the markers and hence that of the hand. In “Feature Selection for Grasp Recognition from Optical Markers” (Chang, Lillian Y., et al., IEEE Intelligent Robots and Systems. pp. 2944-2950, 2007) it has been reported that a reduced set of merely five markers allows retain at least 92% of the prediction accuracy of the hands classifier trained on a full set of 30 markers” [0084]).

	Regarding claim 21, Ivanov discloses said repositioning data is used to automatically reposition the patient's body part or at least one structure relative to said irradiation source, or to output instructions via a user interface to manually reposition the patient’s body part or at least one structure relative to said irradiation source (“iii) causing a relative motion between the markers sample and the X-ray source. For instance, as per iii) the sample may be moved relative to the X-ray source by controlling a motorized 
	
	Regarding claim 22, Ivanov discloses the position of the patient's body part together with at least one structure positionally fixed to the patient's body part (“laid out on the patient's body by means of self-adhesive pads (not unlike ECG pads for instance) or are otherwise affixed thereto” [0072]) is altered relative to the radiation imaging device to obtain a position of the at least one structure away from the radiation beam trajectory through the target (“iii) causing a relative motion between the markers sample and the X-ray source. For instance, as per iii) the sample may be moved relative to the X-ray source by controlling a motorized examination table and/or by moving the C-arm or gantry (holing the X-ray source) relative to the sample or hand” [0029]; “processor 25 is capable to reach a decision on whether at least one or more of the markers are indeed within the beam or are less than (in one embodiment) user adjustable distance from the beam, or at least are currently within the field-of-view (or are within the predefined distance thereof) if the actual irradiation has not yet commenced. The marker-beam distance defines a security margin. Said distance may be established by using the position of the marker closest to the imaginary line of the center ray and using the relevant beam width. These quantities can be computed from the current imaging geometry settings” [0068]).

	Regarding claim 23, Ivanov discloses the position of the at least one structure is altered relative to the patient's body part to obtain a position of the at least one structure away from the radiation beam trajectory through the target (“Dosage may be reduced in this manner by moving the area out of the FoV 

Regarding claim 24, Ivanov discloses a threshold value is set for the distance of at least one structure from the radiation beam trajectory through the target (“processor 25 is capable to reach a decision on whether at least one or more of the markers are indeed within the beam or are less than (in one embodiment) user adjustable distance from the beam, or at least are currently within the field-of-view (or are within the predefined distance thereof) if the actual irradiation has not yet commenced” [0068]).

Regarding claim 27 Ivanov discloses a radiation intensity of the radiation beam is reduced for an anatomical structure having a high sensitivity to radiation damage and lying within the radiation beam trajectory (“reducing an intensity of the X-ray beam achieved in particular by reducing an operating voltage of the X-ray source and/or by reducing a pulse-rate” [0031]; “The markers allow protecting some patient's specific areas from radiation whilst avoiding the need for patients to wear (lead) shielding vests or aprons that cause intimidation and physical discomfort” [0038]; “The same sort of set up might be used to prevent exposing some specific patient's body parts” [0042]; “One such image acquisition instruction may be to achieve dosage reduction on the area defined by the markers (or to at least facilitate said dose reduction). For instance, one such instruction is to prevent, protect or at least lessen the radiation exposure of the area A” [0070])

Regarding claim 29, Ivanov discloses at least one non-transitory computer storage medium comprising instructions (“A computer program may be loaded into a working memory of a data processor. The data processor may thus be equipped to carry out the method of the invention” [0114]) for positioning a patient's body relative to an irradiation source of a radiation imaging device (“An imaging system (10) and related method… a control signal is issued in respect of said area (A) to an image acquisition system (ACS) of the imaging system (10). The area (A) may be one of a hand (32) of a human 
which when executed by one or more processors, causes the one or more processors to (“A computer program may be loaded into a working memory of a data processor. The data processor may thus be equipped to carry out the method of the invention” [0114]):
receive, by one or more of the processors, geometry data (“processor 25 is capable to reach a decision on whether at least one or more of the markers are indeed within the beam or are less than (in one embodiment) user adjustable distance from the beam, or at least are currently within the field-of-view (or are within the predefined distance thereof) if the actual irradiation has not yet commenced” [0068]) describing the geometry of at least one structure located in a field of view of a radiation imaging device (“the marker(s) form(s) a “mask” for the area. The area may be the area to which the image acquisition instructions relate, for example an area may be indicated that is to receive no or at least less dosage than the surrounding area” [0016]; “Arranging the marker(s) on the patient or human operator” [0021]);
receive, by one or more of the processors, tracking data describing a spatial position of the at least one structure within the field of view of the radiation imaging device (“the marker detection system operates to detect the at least one marker in an X-ray image of the at least a part of the examination region and/or wherein the marker detection system operates to detect the at least one marker (MK) based on non-ionizing radiation reflected from said at least one marker” [0027]; “processor 25 is capable to reach a 
determine, by one or more of the processors, position data incorporating the geometry data and the tracking data, describing whether a position of the at least one structure lies within a radiation beam trajectory through a target to be irradiated (“processor 25 is capable to reach a decision on whether at least one or more of the markers are indeed within the beam or are less than (in one embodiment) user adjustable distance from the beam, or at least are currently within the field-of-view (or are within the predefined distance thereof) if the actual irradiation has not yet commenced” [0068]);
determine, by one or more of the processors, repositioning data describing a position of the at least one structure away from the radiation beam trajectory through the target and leaving a spatial corridor having a maximal possible volume for the radiation beam trajectory moving relative to the patient during the process of image acquisition via the radiation imaging device (“iii) causing a relative motion between the markers sample and the X-ray source. For instance, as per iii) the sample may be moved relative to the X-ray source by controlling a motorized examination table and/or by moving the C-arm or gantry (holing the X-ray source) relative to the sample or hand” [0029]; “processor 25 is capable to reach a decision on whether at least one or more of the markers are indeed within the beam or are less than (in one embodiment) user adjustable distance from the beam, or at least are currently within the field-of-view (or are within the predefined distance thereof) if the actual irradiation has not yet commenced. The marker-beam distance defines a security margin. Said distance may be established by using the position of the marker closest to the imaginary line of the center ray and using the relevant beam width. These quantities can be computed from the current imaging geometry settings” [0068]; “so as to ensure that for instance the operator's hand 32 is outside the beam XB or FoV at substantially all times” [0070]);
output, from one or more of the processors, the repositioning data allowing for repositioning of the at least one structure  (“An image acquisition instruction in the form of a signal is issued by the signal 

Regarding claim 30, Ivanov discloses a system for positioning a target of a patient's body part relative to an irradiation source of a radiation imaging device (“a control signal is issued in respect of said area (A) to an image acquisition system (ACS) of the imaging system (10). The area (A) may be one of a hand (32) of a human operator or a part of a patient (12) to be imaged” Abstract; “The X-ray source is configured to emit radiation in form of an X-ray beam detectable at the X-ray detector as a signal after passage of the X-ray beam through the examination region. A volume irradiatable by the beam in the examination region defines a field of view (FoV) of the image acquisition system” [0011]), generating a radiation beam directed towards the target (“The X-ray source is configured to emit radiation in form of an X-ray beam detectable at the X-ray detector as a signal after passage of the X-ray beam through the examination region” [0011]) and being adapted to move around the patient during the process of image acquisition (“At one end of the C-arm 20 there is affixed an X-ray detector 16 and at the other end there is affixed X-ray source 14. The arm 20 and with it the X-ray source and/or the detector are arranged to be rotatable around the examination region in which the object 12 resides during an image acquisition” [0053]), 
memory storing instructions (“A computer program may be loaded into a working memory of a data processor. The data processor may thus be equipped to carry out the method of the invention” [0114]);
one or more processors executing the instructions stored in the memory to (“A computer program may be loaded into a working memory of a data processor. The data processor may thus be equipped to carry out the method of the invention” [0114]):

receive, by one or more of the processors, tracking data describing a spatial position of the at least one structure within the field of view of the radiation imaging device (“the marker detection system operates to detect the at least one marker in an X-ray image of the at least a part of the examination region and/or wherein the marker detection system operates to detect the at least one marker (MK) based on non-ionizing radiation reflected from said at least one marker” [0027]; “processor 25 is capable to reach a decision on whether at least one or more of the markers are indeed within the beam or are less than (in one embodiment) user adjustable distance from the beam, or at least are currently within the field-of-view (or are within the predefined distance thereof) if the actual irradiation has not yet commenced” [0068]);
determine, by one or more of the processors, position data incorporating the geometry data and the tracking data, describing whether a position of the at least one structure lies within a radiation beam trajectory through the target (“processor 25 is capable to reach a decision on whether at least one or more of the markers are indeed within the beam or are less than (in one embodiment) user adjustable distance from the beam, or at least are currently within the field-of-view (or are within the predefined distance thereof) if the actual irradiation has not yet commenced” [0068]);
determine, by one or more of the processors, repositioning data describing a position of the at least one structure away from the radiation beam trajectory through the target and leaving a spatial corridor having a maximal possible volume for the radiation beam trajectory moving relative to the patient during the process of image acquisition via the radiation imaging device (“iii) causing a relative 
output, from one or more of the processors, the repositioning data allowing for repositioning of the at least one structure (“An image acquisition instruction in the form of a signal is issued by the signal processing module 25 to influence the image acquisition in response and dependence on to the marker detection… the control signal sent out to the acquisition system in response to the control signal of the marker detection sub-system may be used to energize the motors of the C-arm accordingly. In this manner the arc which is to be traced up during the image acquisition can be controlled” [0070]-[0071]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov as applied to claim 16 above, and further in view of Ulfarsson et al. (U.S. Pub. No. 2011/0098722), hereafter “Ulfarsson”.

Regarding claim 20, while Ivanov discloses a support structure (“examination table” [0029]), Ivanov may not explictly disclose the patient’s body part is immobilized via an immobilization structure relative to a support structure.
However, in the same field of endeavor, UIfarsson teaches the patient’s body part is immobilized relative to a support structure (“The subsequent step in the embodiment of the method of frameless imaging in the frame based stereotactic surgery system comprises affixing the patient 200 onto a patient support 400, as illustrated in FIG. 4. The patient support 400 provides firm fixation of the mechanical 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanov’s disclosure of a support structure with Ulfarsson’s teaching of fixating the subject with a frame in relation to a patient support as Ulfarsson explictly states that “The relocatable frame allows accurate 3-dimensional target localization by CT, MRI, PET and cerebral angiography and precise isocentric positioning for radiotherapy. This method of immobilisation is ideal for fractionated SRT as well as for other techniques requiring high precision localization and treatment delivery” (Ulfarsson, [0168]).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov as applied to claim 16 above, and further in view of Vahala et al. (U.S. Pub. No. 2015/0224341), hereafter “Vahala”.

Regarding claim 25, Ivanov may not explictly disclose the at least one structure is an immobilization device for immobilizing the patient's body part.
However, in the same field of endeavor, Vahala teaches the at least one structure is an immobilization device for immobilizing the patient’s body part (“fixation element” Vahala, [0029]).
It would have been obvious to one having ordinary skill in the art to have modified Ivanov’s disclosure of applying markers to track objects to prevent irradiation with Vahala’s teaching of tracking an immobilization device as Vahala explictly states that tracking accessories such as the fixation element “may be beneficial because it may avoid damaging the accessory and/or providing more accurate radiation of the target zone by accounting for attenuation of the X-rays through the accessory” (Vahala, [0019]).
Regarding claim 26, Ivanov may not explictly disclose the position of the target is determined automatically or manually from at least one registered cross-sectional image showing the target; and/or automatically or manually from at least one registered 2D transmission image.

automatically or manually from at least one registered 2D transmission image (“A Magnetic Resonance Imaging (MRI) image is defined herein as being the reconstructed two or three dimensional visualization of anatomic data contained within the magnetic resonance imaging data” Vahala, [0017], “A treatment plan as used herein is data which specifies the treatment of a particular region or regions of a subject. A treatment plan may also contain anatomical landmarks which can be used to register the treatment plan to medical images such as a magnetic resonance image… Execution of the instructions further causes the processor to register a location of the target zone in the magnetic resonance image. That is to say the target zone is located in the magnetic resonance image” Vahala, [0019]). 
It would have been obvious to one having ordinary skill in the art to have modified Ivanov’s disclosure of a region of interest for irradiation with Vahala’s teaching of identifying the region of interest as Vahala explictly states that establishing the position of the target in the treatment plan allows for modification of the irradiation target zone to avoid tracked accessories which “may be beneficial because it may avoid damaging the accessory and/or providing more accurate radiation of the target zone by accounting for attenuation of the X-rays through the accessory” (Vahala, [0019]).

28 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov as applied to claim 16 above, and further in view of Gerken and Ceglarz (U.S. Pub. No. 2015/0057526 sharing the same disclosure as WO2013152803), hereinafter “Gerken”.

Regarding claim 28, Ivanov may not explictly disclose an orientation of a biopsy device is considered when determining the repositioning data.
However, in the same field of endeavor, Gerken teaches an orientation of a biopsy device is considered when determining the repositioning data (“it is common to align the biopsy needle to a target inside the patient and then create a correct imaging volume for this trajectory. By using a navigation system, the navigation system can calculate the current trajectory of the instrument and align the scanner or its scanning volume automatically to fit that trajectory.” Gerken, [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanov’s disclosure of tracking the spatial position of objects with Gerken’s teaching of tracking the orientation of a biopsy device as Gerken explictly states that “[f]or the case of the scanner being a CT scanner, there is the additional benefit of radiation reduction of the surgeon as it would be easy to calculate a trajectory that excludes the surgeon's hand” (Gerken, [0048]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785